NO. 12-14-00108-CV

                             IN THE COURT OF APPEALS

                TWELFTH COURT OF APPEALS DISTRICT

                                         TYLER, TEXAS

IN RE:                                                 §

CASANDRIA C. HARRIS,                                   §       ORIGINAL PROCEEDING

RELATOR                                                §

                                      MEMORANDUM OPINION
        In this original proceeding, Casandria C. Harris seeks a writ of mandamus directing the
Van Zandt County trial court to vacate its order denying her motion to transfer and transfer the
case to Collin County. We deny the petition.1


                                               BACKGROUND
        Casandria C. Harris and David N. Cocking are the parents of four minor children, and
were divorced on March 28, 2007, in Collin County. Casandria was granted the exclusive right
to establish the children’s primary residence in Dallas. In September 2013, David filed a motion
to modify conservatorship, requesting that he be granted the exclusive right to determine the
children’s primary residence. He also filed a motion to transfer the case to Van Zandt County
because the children had resided there for the previous six months. According to Casandria’s
mandamus petition and David’s response, the Collin County court orally granted Casandria
permission to move with the children to Florida. The Collin County court also ordered the case
transferred to Van Zandt County. On January 30, 2014, the Van Zandt County court ordered
modification of conservatorship after a default hearing, granting David the exclusive right to
designate the children’s primary residence, and ordering Casandria to immediately transfer,


        1
           The real party in interest is David N. Cocking. The respondent is the Honorable Randal Lee McDonald,
Judge of the County Court at Law, Van Zandt County, Texas.
surrender, or deliver possession of the children to David. According to the record, the children
were returned to David on February 17, 2014.
       On February 20, 2014, Casandria filed a motion for new trial, alleging that she was not
given notice of the final hearing date. After a hearing, the Van Zandt County court granted her
motion for new trial, stating that ―[t]he law does not favor default judgments.‖ Immediately
thereafter, David filed a motion for emergency temporary orders, requesting that he be granted
the exclusive right to designate the children’s primary residence until the final hearing. The Van
Zandt County court granted David’s motion. On March 13, 2014, Casandria filed a motion to
transfer. She alleged that ―[f]or the convenience of the parties and witnesses and in the interest
of justice,‖ the case should be transferred to Collin County because neither the parties nor the
children resided in Van Zandt County, and the children were attending school in Collin County.
At the time of Casandria’s motion, the children had been living with David for approximately
one month.
       A few days later, David filed an application for writ of attachment, alleging that
Casandria did not return the children after taking possession of them during spring break, which
violated the Van Zandt County court’s emergency temporary orders. The next day, Casandria
filed an original petition in a suit affecting the parent-child relationship in Collin County,
requesting that she be appointed sole managing conservator of the children with the exclusive
right to designate the children’s primary residence. The Collin County court granted Casandria a
temporary restraining order against David, denying him unsupervised possession of or access to
the children, and granting Casandria a ―superior‖ right of possession of the children at her
residence in Florida.
       On March 31, 2014, the Van Zandt County court held a hearing on Casandria’s motion to
transfer. At that time, the children had been in Florida for less than one month. After the
hearing, the Van Zandt County court signed a written order denying Casandria’s motion. This
original proceeding followed.


                                PREREQUISITES TO MANDAMUS
       Ordinarily, mandamus will issue to correct a clear abuse of discretion where there is no
adequate remedy by appeal. In re Olshan Found. Repair Co., 328 S.W.3d 883, 887 (Tex. 2010)
(orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding).



                                                2
The relator has the burden of showing both prerequisites to mandamus. See In re E. Tex. Med.
Ctr. Athens, 154 S.W.3d 933, 935 (Tex. App.—Tyler 2005, orig. proceeding). In determining
whether the trial court abused its discretion in resolving factual matters or matters committed to
the trial court’s discretion, we may not substitute our judgment for that of the trial court and may
not disturb the trial court’s decision unless it is shown to be arbitrary and unreasonable. Walker,
827 S.W.2d at 839-40. Therefore, to show an abuse of discretion in those matters, the relator
must establish that the trial court could reasonably have reached only one decision. Id. at 840.
A trial court also abuses its discretion if it clearly fails to analyze or apply the law correctly. Id.
        A petition for writ of mandamus is generally unavailable as a means of reviewing
decisions regarding venue. In re Thompson, 434 S.W.3d 624, 628 (Tex. App.—Houston [1st
Dist.] 2014, orig. proceeding [mandamus denied]); Scanio v. McFall, 877 S.W.2d 888, 891 n. 3
(Tex. App.—Amarillo 1994, orig. proceeding). An exception to this rule arises when the trial
court has a mandatory, ministerial duty to transfer the cause and refuses to do so.                              In re
Calderon, 96 S.W.3d 711, 715 (Tex. App.—Tyler 2003, orig. proceeding [mandamus denied]);
see also In re Compton, 185 S.W.3d 526, 527 (Tex. App.—Houston [14th Dist.] 2006, orig.
proceeding) (―An erroneous denial of a mandatory venue transfer is subject to mandamus relief
without a showing of inadequate remedy by appeal.‖) (citing In re Tex. Ass’n of Sch. Bds., Inc.,
169 S.W.3d 653, 656 (Tex. 2005)).


                                            ABUSE OF DISCRETION
        In her sole issue, Casandria contends that the Van Zandt County court abused its
discretion by denying her motion to transfer. She argues that the transfer to Collin County was
―mandatory‖ because she and the children resided in Florida. In Casandria’s mandamus petition,
she alleges that the Collin County court had continuing, exclusive jurisdiction over the children
because she filed an original petition for a suit in affecting the parent-child relationship in that
court. Thus, she contends, Section 103.003(a) of the Texas Family Code applies, and a transfer to
Collin County was mandatory. Section 103.003(a) states as follows:

        A court of this state in which an original suit is filed or in which a suit for child support is filed
        under Chapter 159 shall transfer the suit to the county of residence of the party who is a resident of
        this state if all other parties and children affected by the proceedings reside outside this state.




                                                          3
TEX. FAM. CODE ANN. § 103.003(a) (West 2014).                         However, Casandria never made this
argument to the Van Zandt County court. Her entire argument during the hearing was based on
another statute in the Texas Family Code pertaining to the continuing, exclusive jurisdiction of a
court. It is well established that arguments not presented to the trial court will not be considered
in a petition for writ of mandamus. See In re Am. Optical Corp., 988 S.W.2d 711, 714 (Tex.
1998) (orig. proceeding); In re Advance Payroll Funding, Ltd., 254 S.W.3d 710, 714 (Tex.
App.—Dallas 2008, orig. proceeding).
       However, even if we consider Casandria’s arguments presented to the Van Zandt County
court, her petition should be denied. At the hearing, Casandria relied on Section 155.301(a) of
the Texas Family Code as the basis for her motion.
       Section 155.301(a) states as follows:

       A court of this state with continuing, exclusive jurisdiction over a child custody proceeding under
       Chapter 152 or a child support proceeding under Chapter 159 shall transfer the proceeding to the
       county of residence of the resident party if one party is a resident of this state and all other parties
       including the child or all of the children affected by the proceeding reside outside this state.
       TEX. FAM. CODE ANN. § 155.301(a) (West 2014).


In other words, Section 155.301(a) requires a court to transfer a child custody proceeding to the
county of residence of the party who is a Texas resident if all other parties reside outside of
Texas. TEX. FAM. CODE ANN. § 155.301(a); In re Hattenbach, 999 S.W.2d 636, 639 (Tex.
App.—Waco 1999, orig. proceeding). The central question here is whether the trial court could
have rendered only one decision—that the minor children did not reside in Florida at the time of
the hearing. See Walker, 827 S.W.2d at 840.
       Casandria alleged that at the time of the hearing, the children were living with her in
Florida based on the Collin County order and David was living in Collin County. Thus, she
contended at the hearing, Section 155.301(a) applied and the Van Zandt County court had no
discretion to deny her motion to transfer. However, at the time of the hearing on Casandria’s
motion to transfer, the Van Zandt County court had continuing, exclusive jurisdiction over the
children under Section 152.201(b) of the Texas Family Code. Moreover, it is undisputed that the
children had lived with David for approximately one month before Casandria filed the motion to
transfer, and had been in Florida with Casandria less than one month at the time of the hearing.




                                                          4
         Casandria violated the emergency temporary orders from Van Zandt County by retaining
the children after her spring break possession. And although she obtained an order from the
Collin County court granting her a superior right of possession to the children in Florida, that
court did not have continuing, exclusive jurisdiction over the children.
         The children were in Florida only because Casandria violated the temporary orders of the
Van Zandt County court, the court with exclusive, continuing jurisdiction over the children. See
Huey v. Huey, 200 S.W.3d 851, 853 (Tex. App.—Dallas 2006, no pet.).                      Under these
circumstances, the Van Zandt County court reasonably could have reached only one decision—
that the children did not reside in Florida. Therefore, we cannot say that the Van Zandt County
court abused its discretion in denying Casandria’s motion to transfer.


                                                        DISPOSITION
         We deny Casandria’s petition for writ of mandamus.

                                                                      JAMES T. WORTHEN
                                                                         Chief Justice


Opinion delivered September 24, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)




                                                           5
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                       SEPTEMBER 24, 2014


                                         NO. 12-14-00108-CV


                                  CASANDRIA C. HARRIS,
                                          Relator
                                            V.
                                HON. RANDAL L. MCDONALD,
                                        Respondent
                                       ORIGINAL PROCEEDING
                      ON THIS DAY came to be heard the petition for writ of mandamus filed
by CASANDRIA C. HARRIS, who is the relator in Cause No. FM-13-00309, pending on the
docket of the County Court at Law of Van Zandt County, Texas. Said petition for writ of
mandamus having been filed herein on April 28, 2014, and the same having been duly
considered, because it is the opinion of this Court that a writ of mandamus should not issue, it is
therefore CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of
mandamus be, and the same is, hereby DENIED.
                   James T. Worthen, Chief Justice.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.